PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,640
Filing Date: 19 Dec 2017
Appellant(s): Ryu et al.



__________________
David Rodrigues
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021





(1) Grounds of Rejection to be Reviewed on Appeal
.Every ground of rejection set forth in the Office action dated April 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite because the claim (via claim 6) recites that the first polymeric layer is defined by one phase of a block copolymer, and yet the claim recites that said phase is removed to obtain the textured second surface. It is unclear how the claimed “one phase” can define the first polymeric layer if it is removed. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feucht et al. (US 2006/0125489 A1) in view of Yi et al. (US 2010/0055801 A1) and Kimura et al. (US 2010/0024533 A1).

a piezoelectric substrate 4; and 
a first polymeric (see [0035]) layer 10 disposed on the substrate 4 (see [0066]); where the first polymeric layer 10 has a first surface (bottom surface) and a second surface (top surface) opposite the first surface, where the first polymeric layer 10 comprises a repeat unit (subunits of the polymer) that is effective to adsorb molecules present in the atmosphere (see abstract), and wherein the sensor is operative to convert mass of the adsorbed molecules to an electrical signal (see abstract).  
The sensor disclosed by Feucht et al. differs from the claimed invention in that Feucht et al. do not disclose that the surface area of the second surface exceeds the surface area of the first surface. In addition, Feucht et al do not disclose that the polymeric layer comprises a copolymer. 
With respect to the surface area of the first polymeric layer, Yi et al. disclose a sensor for detecting vapor molecules (see [0005]), the sensor comprising a surface for adsorbing said molecules (see [0035]). To maximize the surface area for adsorption, the surface is non-smooth (e.g. corrugated) (see [0035]). In light of the disclosure of Yi et al., it would have been obvious to one of ordinary skill in the art to corrugate (i.e. periodically texture) the second surface of the Feucht et al. sensor.  
With respect to the copolymer, Feucht et al. disclose that the use of a polymer to form layer 10 is exemplary and the layer can comprise any material that enables sorption of an analyte of interest (see [0035]). Based on the disclosure and depending on the analyte to be detected (see [0016] disclosing that any conceivable chemical or 
 With respect to claim 2, Kimura et al. disclose that the block copolymer utilizes hydrogen bonding to adsorb the analyte of interest (see Table 2, [0097]). Naturally, it would have been obvious to one of ordinary skill in the art to configure the first polymeric layer of the modified Feucht et al. sensor to adsorb the analyte of interest by means of hydrogen bonding.  
With respect to claims 7 and 8, the block copolymer disclosed by Kimura et al. comprises acrylonitrile (see [00116]), which itself can comprise an amino functional group (see [0051]). Naturally, it would have been obvious to one of ordinary skill in the art to use, as the first polymeric layer of the modified Feucht et al. sensor, a polymer comprising the claimed repeat unit. 
With respect to claim 10, to optimize adsorption and/or detection sensitivity, it would have been obvious to one of ordinary skill in the art to use the corrugation to increase the surface area of the second surface as desired (e.g. at least twice the surface area of an otherwise flat surface, e.g. the first surface). 

With respect to claim 14, Feucht et al. also disclose a method of using the sensor to detect a gaseous analyte, the method comprising (see claim 18): 
contacting the gas sensor with a gaseous molecule (see [0016]); and 
identifying the gas molecule based on a change exhibited by the sensor upon adsorbing the molecule (see claim 18). Regarding the limitations directed to the structure of the sensor, they are disclosed by the combination of Feucht et al., Yi et al. and Kimura et al., as discussed above. 
With respect to claim 15, the change is a change in vibration exhibited by the sensor (see claim 18), or a change in mass of the sensor (see abstract).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
A) The rejection of claims 5 and 12 under 35 U.S.C. 112(a)
B) The rejection of claims 5 and 12 under 35 U.S.C. 112(b)
(2) Response to Argument
A) The rejection of claim 9 under 35 U.S.C. 112(b) is maintained because it is not traversed in the appeal brief. Because the indefiniteness issue of claim 9 is unrelated to 
B) Appellant argues that the outstanding 35 U.S.C. 103 rejection of claims 1, 2, 7, 8, 10 and 13-15 should be withdrawn because there is no motivation to modify the Feucht et al. sensor pursuant to the teachings of Yi et al. The argument is based on the premise that the rejection fails to account for the fact that Yi et al. teach a sensor comprising surfaces covered with conductive heating tracks that heat the sensor by over 500 degrees in 50 milliseconds. According to Appellant, combining the disclosure of Feucht et al. and Yi et al. would result in the Feucht et al. sensor comprising heating tracks, which would render the Feucht et al. sensor inoperable. The argument is not persuasive because the disclosure of Yi et al. relied upon is limited to texturing a sensor surface to increase the surface area of the sensor for adsorbing an analyte. The disclosure of heating tracks by Yi et al. is irrelevant to the motivation for texturing the polymeric layer 10 of the Feucht et al. sensor, and thus said disclosure need not be considered when modifying the Feucht et al. sensor. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL S HYUN/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796  
                                                                                                                                                                                                      /KAJ K OLSEN/
Supervisory Patent Examiner, Art Unit 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.